DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Towards Complex Text-to-SQL in Cross-Domain Database with Intermediate Representation”, Applicant’s submitted IDS filed 5/05/2021), hereinafter “Guo”, and in view of Zhong et al. (US 2018/0336198 A1), hereinafter “Zhong”. 

As per claim 1, Guo
“receiving a natural language question and a database schema” at page 4, Fig. 4;
(Guo teaches receiving a natural language question “Show the book titles and years for all books in descending order by year” and a schema includes table Book club and a plurality of columns such as “Year”, “Book title”)
“generating a serialized question-schema representation from the natural language question and the database schema, 
(Guo teaches generating a schema linking, which is a representation for the question and columns in the schema, by performs a schema linking over a question and a schema. The goal of the schema linking is to recognize the columns and the tables mentioned in a question, and to assign different types to the columns based on how they are mentioned in the question. Incorporating the schema linking can enhance the representations of question and schema. Guo teaches the sequence of spans in the question are concatenated with all the distinct column names in the schema. Each column name is separated with a special token [SEP]) 
“generating, using an encoder and at least one bi-directional long-short term memory (LSTM), question encodings and schema encodings from the serialized question-schema representation” at pages 4-6 and Figs. 7-8;

“generating, using a decoder, an executable query from the question encodings and the schema encoding” page 5, 6, 14, Fig. 7-8.
(Guo teaches using a decoder to generate an executable query from the question encoding and the schema encoding)
	Guo does not explicitly teach “wherein the serialized question-schema representation includes at least one word from the natural language question, and at least one table name of a table in the database schema and at least one field name of a field associated with the table” as claimed. However, Zhong teaches a method translation of natural language queries to database queries including the step of generating one or more input representation comprising a sequence of tokens by concatenating column names from the database schema, the input natural language query, and the vocabulary of the database query language” at [0034]-[0035], [0041]-[0044]. Thus, it would have been obvious to combine Zhong with Guo’s teaching in order to provide a natural language to database query translator which receives the natural language query and the database schema as input and generates a database query that is equivalent to the input natural language query and conforms to the database schema, as suggested by Zhong at [0025].
 
As per claim 2, Guo and Zhong teach the method of claim 1 discussed above. Zhong also teaches: wherein “generating the serialized question-schema representation further comprises: separating the natural language question and the 

As per claim 3, Guo and Zhong teach the method of claim 1 discussed above.  Zhong also teaches: “appending, to the serialized question-schema representation, one or more values in a picklist associated with a field that matches the at least one word in the natural language question” at [0034]-[0035], [0041]-[0044].

As per claim 4, Guo and Zhong teach the method of claim 3 discussed above. Zhong also teaches: wherein “the appending further comprises: appending the one or more values after the field name of the field; and separating each value in the one or more values with a value token” at [0034]-[0035], [0041]-[0044].

As per claim 5, Guo and Zhong teach the method of claim 1 discussed above. Guo also teaches: wherein “generating the question encodings further comprises: generating, using the encoder and a first bi-directional LSTM in the at least bi-directional LSTM, base question-schema encoding; and generating, using a second bi-directional LSTM in the at least one bi-directional LSTM a question segment of the base question-schema encodings the question encodings” at pages 4-6, 12-16 and Figs. 7-8.

As per claim 6, Guo and Zhong teach the method of claim 1 discussed above. Guo also teaches: wherein “generating the schema encoding further comprises: 

As per claim 7, Guo and Zhong teach the method of claim 6 discussed above. Guo also teaches:  wherein “generating the schema encoding using the schema segment of the base question-schema encoding further comprises: determining, using the projection layer that includes a fusion neural network with a rectifier linear unit, that the schema encodings include the field that corresponds to a primary key” at pages 4-6, 12-16 and Figs. 7-8.

As per claim 8, Guo and Zhong teach the method of claim 6 discussed above. Guo also teaches: wherein “generating the schema encodings using the schema segment of the base question-schema encodings further comprises: determining, using the projection layer that includes a fusion network with a rectifier linear unit, that the schema encodings include the field that corresponds to a foreign key” at pages 4-6, 12-16 and Figs. 7-8.

As per claim 9, Guo and Zhong teach the method of claim 6 discussed above. Guo also teaches:  wherein “generating the schema encodings using the schema segment of the base question-schema encodings further comprises: determining, using 

As per claim 10, Guo and Zhong teach the method of claim 1 discussed above. Zhong also teaches: wherein “generating the executable query further comprises: selecting, using the decoder, the question encodings and the schema encodings, and an internal state of the decoder, a token from the natural language question, a token from the database schema or a token from a vocabulary for inclusion into the executable query” at [0040]-[0062].

Claims 11-20 recite similar limitations as in claims 1-10 and are therefore rejected by the same reasons.











Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 22, 2022